DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/27/2022.  These drawings are acceptable.

Reasons for Allowance
Claims 1-10 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a gate on array circuit for a gate driver of a display which utilized a reduced number of transistors which can reduces the size/area occupied by such circuit while preventing failure caused by threshold voltage drifting of the transistors. 
The previously cited prior art references teaches the relevant area:
U.S. Patent No. 8,019,039B1 to Tsai discloses a similar invention as recite, specifically Fig. 3 teaches a shift register/GOA which uses two low-electrical potentials Vss1 and Vss2 and controlled by a (n+2)-th clock CK3. However, the difference with Tsai and the instant application is the input provided to the input unit 230, i.e. pull-up control circuit.
U.S. Patent Publication No. 2016/0071614 A1 to Lee discloses a similar invention as recited, specifically Fig. 2 teaches a shift register/GOA which is controlled by a (n+2)-th clock CLK(N+2). However Lee does not teach the use of two low-electrical potentials and the particular inputs to the pull-up control circuit.
U.S. Patent Publication No. 2016/0260403 A1 to Dai discloses a similar invention as recited, specifically the Fig. 3 teaches a shift register/GOA which is controlled by a (n+2)-th clock G(N+2), and a pull-up control part 1 controlled by similar signals as recited. However Dai does not teach the use of two low-electrical potentials.
U.S. Patent Publication No. 2016/0267832 A1 to Dai discloses a similar invention as recited, specifically the Fig. 3 teaches a shift register/GOA which is controlled by a (n+2)-th clock G(N+2), and a pull-up control part 1 controlled by similar signals as recited. However Dai does not teach the use of two low-electrical potentials.
U.S. Patent Publication No. 2016/0275895 A1 to Dai discloses a similar invention as recited, specifically the Figs. 4, 5, 10-12 teaches a shift register/GOA which uses two low-electrical potentials Vss1 and Vss2 and controlled by a (n+2)-th clock G(N+2), and a pull-up control assembly 100 similar to the one recited. However, Dai does not teach the pull-up control assembly is controlled by the (n-1)-stage cascaded signal.
U.S. Patent Publication No. 2017/0162151 A1 to Cao discloses a similar invention as recited, specifically the Fig. 2 teaches a shift register/GOA which uses two low-electrical potentials VGL1 and VGL2 and controlled by a (n+2)-th clock Ckn+2, and a pull-up control module 100 similar to the one recited. However, Cao does not teach the pull-up control module receives a (n-1)-stage clock signal.
U.S. Patent Publication No. 2018/0211583 A1 to Wang et al. discloses a similar invention as recited, specifically the Fig. 1 teaches a shift register/GOA which uses two low-electrical potentials Vss1 and Vss2 and controlled by a (n+2)-th clock G(N+2), and a pull-up control part 20 similar to the one recited. However, Wang does not teach the pull-up control assembly is controlled by the (n-1)-stage cascaded signal and receives a (n-1)-stage clock signal.
U.S. Patent Publication No. 2019/0019470 A1 to Zeng et al. discloses a similar invention as recited, specifically the Fig. 2 teaches a shift register/GOA which uses two low-electrical potentials Vss1 and Vss2 and controlled by a (n+2)-th clock G(N+2), and a pull-up control module 100 similar to the one recited. However, Zeng does not teach the pull-up control assembly is controlled by the (n-1)-stage cascaded signal and receives a (n-1)-stage clock signal.
However, the specifics of the structures of the different circuit components, the interconnections among the different circuit components and the respective signals input and generated by the respective circuit components in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art. An updated search was performed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693